Citation Nr: 0700345	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-03 192	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUES

1. Entitlement to an initial compensable rating for 
hypertension.  

2. Entitlement to an initial rating higher than 30 percent 
for major depressive disorder with post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1981 to July 1985, and from October 1986 to October 
2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In March 2004, the veteran testified at a hearing before the 
undersigned.  Because the recording of the hearing was 
inaudible a transcript could not be made of the hearing.  In 
September 2004, the Board remanded the case to schedule the 
veteran for another hearing, which was subsequently held in 
February 2005.  In April 2005, the Board remanded the case 
for additional evidentiary development.  In October 2006, the 
veteran was informed that the Veterans Law Judge who 
conducted the hearing in February 2005 was no longer employed 
by the Board.  In November 2006, the veteran declined the 
offer for another hearing.   


FINDINGS OF FACT

1. Hypertension is characterized by diastolic blood pressure 
predominantly below 100 and by systolic blood pressure 
predominantly below 160.   

2. Major depressive disorder with post-traumatic stress 
disorder is manifested by occupational and social impairment 
with occasional decrease in work efficiency and anxiety, 
nightmares, intrusive thoughts, sleep disturbance, panic 
attacks, depressed mood, and flattened affect without 
circumstantial or stereotyped speech, difficulty in 
understanding complex commands, impairment of memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation, or difficulty in establishing and maintaining 
social relationships. 




CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2006).

2. The criteria for an initial rating higher than 30 percent 
for major depressive disorder with post-traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Codes 
9411, 9434 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided post-adjudication VCAA notice by letter, 
dated in April 2005.  The notice included the type of 
evidence needed to substantiate the claims for increase, 
namely, evidence that a disability had become worse.  The 
veteran was informed that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession.  

As for the content of the notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice), of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice), and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability and the effective date 
provision).   

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claims, and 
any deficiency as to VCAA compliance regarding the degree of 
disability has not prejudiced the veteran's appeal.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).

To the extent that the VCAA notice did not include the 
provision for the effective date, the notice was deficient, 
but since the Board is denying the claim, no disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the veteran with respect to any such defect 
in the VCAA notice required under Dingess. 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had to the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claims were then readjudicated following the content-
complying notices as evidenced by the supplemental statement 
of the case in July 2006.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005, rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).   

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained VA and non-VA records 
and has afforded the veteran VA examinations.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Hypertension
Factual Background

In a rating decision in April 2002, the RO granted service 
connection for hypertension and assigned a noncompensable 
rating under Diagnostic Code 7101. 

VA records from October 2001 to December 2002 show blood 
pressure readings of 135/96 (October 2001), 146/86 (May 
2002), and 123/75 (December 2002).  It was noted that the 
veteran was on medication for hypertension.  

In February 2005, the veteran testified that he has taken 
medication for hypertension for two years. 

VA records from October 2001 to April 2005 show blood 
pressure readings of 116/65 (January 2003), 124/72 (June 
2003), 153/89 (October 2003), 124/75, 120/73, 124/84, 121/76, 
126/78, 116/72, and 128/56 (May 2004), and 127/88
(March 2005). 

On VA examination in September 2005, the blood pressure 
readings were 120/84 sitting, 122/80 standing, and 114/76 
lying down.  

VA records from August 2005 to July 2006 show a blood 
pressure reading of 102/70 (Jue 2006).  

Analysis

The RO has assigned a noncompensable disability rating under 
Diagnostic Code 7101.  Under Diagnostic Code 7101, the 
criteria for a compensable rating, 10 percent, are diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  

Since the veteran disagreed with the initial rating, 
following the initial grant of service connection for 
hypertension, the Board will consider whether separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings."  
Fenderson v. West, 12 Vet. App. 119 (1999).     

The evidence of record does not show any systolic blood 
pressure reading of 160 or more or a diastolic blood pressure 
reading of 100 or more during the appeal period.  And 
although the veteran takes blood pressure medication 
regularly, there is no history of diastolic pressure 
predominantly 100 or more at any time during the appeal 
period.  For these reasons, the noncompensable rating is the 
proper rating for the appeal period.  Fenderson, 12 Vet. App. 
at 119.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Major Depressive Disorder with Post-traumtic Stress Disorder
Factual Background

The service medical records, including the report of a 
Physical Evaluation Board, disclose that major depressive 
disorder and post-traumatic stress disorder were diagnosed 
during service. 

On VA examination in August 2001, it was noted that the 
veteran was married in 1987 and separated in 1999 and he had 
a ten-year-old daughter.  On mental status examination, the 
veteran spoke with normal rhythm and tone.  His manner was 
cooperative.  His thoughts were logical and relevant.  The 
veteran demonstrated some mild concentration deficit.  Memory 
was intact in the short- and long-term. The veteran's affect 
was fairly subdued, but appropriate.  He denied suicidal or 
homicidal thoughts.  His insight and judgment were fair.  He 
was fully oriented.  The veteran reported sleep impairment 
that was improved with treatment and with medication.  The 
Global Assessment of Function (GAF) score was 55.  

In a rating decision in April 2002, the RO granted service 
connection for major depressive disorder with post-traumatic 
stress disorder and assigned a 30 percent rating under 
Diagnostic Codes 9434 and 9411. 

VA records, dated in October 2001, show thar the veteran 
complained of depression.  He stated that he was separated 
from his wife and currently lived with his parents with whom 
he had a good relationship.  On mental status evaluation, the 
veteran stated that although he had entertained suicidal 
thoughts, he did not want to 


hurt himself.  His thought process was goal-oriented with no 
flight of ideas or loosening of association.  The veteran 
showed good insight into his illness and fair judgment.  He 
was not actively suicidal.  The GAF score was 40.   

VA records show that in November 2001 the veteran stated that 
he was working and that his suicidal thoughts were under 
control.  According to the veteran, he usually cut himself 
when something had upset him and he felt more in touch with 
reality after he did it, but it was not an attempt at 
suicide.  On mental status evaluation, the veteran was alert 
and oriented times four.  Speech was coherent and relevant.  
Mood was somewhat depressed and affect was guarded.  The 
veteran denied suicidal or homicidal ideations or plan.  The 
assessment was depression as evidence by feelings of 
hopelessness, helplessness, and suicidal thoughts.  Later in 
November 2001, it was noted that the veteran had good insight 
into his illness and good judgment.  It was also noted that 
the veteran continued to be depressed and had sleep 
disturbance.  In regard to suicidal ideations, the veteran 
stated that his daughter was a deterrent to harming himself 
and that he believed it was wrong to harm himself.  

VA records show that in January 2002 it was noted that the 
veteran's mood and sleep had improved since his medications 
were increased.  The veteran's affect had a full range.  He 
denied any suicidal or homicidal thoughts, and he was 
coherent and goal oriented.  Insight and judgment were good.  
In March 2002, the veteran was attending school and reported 
a good mood with increased social interactions.  On mental 
status evaluation, there was no speech or psychomotor 
disturbance, and no suicidal or homicidal ideations.  The 
veteran's mood was euthymic.  He had an appropriate affect 
and was oriented times four. He provided evidence of his 
success in meeting new people and gaining social confidence.    

VA records show that in May 2002 the veteran stated that he 
was doing "well" on his current medications, but he noted 
that he was sleeping poorly and had frequent awakenings.  The 
veteran indicated that he was not depressed and could focus 
on his classes.  On mental status evaluation, the veteran's 
mood was "okay" and his affect had a full range.  He denied 
any suicidal or homicidal ideations.  The veteran had good 
insight into his condition and good judgment.  In July 2002, 
the veteran complained of having problems sleeping. He stated 
that he had poor concentration and that it was hard to get 
motivated to go to school.  He also stated that his 
medication had been effective in improving his concentration 
and mood, but that he felt fatigued most of the time.  He 
reported that he was studying to become a social worker.  
According to the veteran, his estranged wife was requesting 
an increase in child support and he was angry about it.  On 
mental status evaluation, the veteran was alert and oriented.  
His speech was coherent and relevant, and his thoughts were 
goal directed.  The veteran denied suicidal or homicidal 
ideations.  The veteran's affect and mood were dysphoric.    

On evaluation in April 2003 by the service department, the 
examiner reported that veteran was separated from his wife, 
that he was a full-time student at a college with a "B" 
average and hoping to graduate with a Bachelor of Science 
degree.  He was carrying a load of 18 to 20 credit hours per 
semester.  It was noted that the veteran continued to 
experience significant psychiatric symptoms and had not held 
any gainful employment.  He was continuing to volunteer on a 
monthly basis with a sexual assault hotline in Huntington, 
West Virginia.  The veteran was living with his parents.  
There were no further hospitalizations or suicide attempts.  
The veteran admitted to having occasional suicide ideation 
primarily when he felt abandoned or rejected and to self-
mutilation.  The veteran described his social interactions as 
satisfying within his immediate family and he got along well 
with his parents and brothers, but he forced himself to go 
out and socialize except for the school environment where he 
was comfortable.     

In regard to symptomatology, the veteran endorsed frequent 
awakenings, decreased concentration, no libido, low self-
confidence, low mood, and recurrent nightmares. The veteran 
continued to avoid social situations that reminded him of his 
past traumas.  He enjoyed computer hobbies and volunteering.  
His current stressors including having to travel for six 
hours in order to see his daughter.  Additional stressors 
were the pending divorce and his father's health problems.  

On mental status evaluation, the veteran's attitude was 
cooperative, although he appeared hesitant and anxious with 
poor eye contact.  The veteran's affect was anxious and 
dysphoric.  His mood was described as anxious.  The veteran's 
thought process was linear, logical and goal directed.  His 
thought content was appropriate and free of preoccupation, 
phobia, paranoia, or delusions.  The veteran denied any 
auditory, visual, or tactile hallucinations, or ideas of 
reference.  There was no thought-blocking noted.  He denied 
any current suicidal or homicidal ideations.  The veteran did 
have recurrent passive suicidal ideation stating that 
occasionally, he wished that he was not "around."  He 
denied any current intent or plan.  The veteran was oriented.  
His intellectual resources were approximately average, and 
his cognition appeared intact.  The GAF score was 51.     

Private medical records of a social worker, dated in February 
2004, disclose that the veteran had been receiving counseling 
at a Vet Center and that the veteran had consistently 
presented with a flattened affect.  

In February 2005, the veteran testified that he had panic 
attacks three to four times a week.  The veteran noted that 
he was currently unemployed and that he was going to job 
interviews.    

On VA examination in September 2005, the veteran stated that 
he had a degree in social work and was working on a Masters 
Degree.  The examiner noted that the veteran was socially 
isolated without friends, but talked with people at school.  
It was noted too that the veteran had sleeping problems.  The 
veteran stated that his mood was depressed and that he was 
lethargic and not motivated.  He indicated that he was still 
separated from his wife and that his daughter had spent the 
last summer with him.  The veteran acknowledged incidents of 
self-mutilation. 

On mental status evaluation, the veteran's behavior was 
cordial and he was oriented.  The veteran's speech was normal 
and coherent.  He denied any homicidal ideation.  The 
veteran's judgment was intact and his insight appeared good.  
Psychiatric testing showed that he had a moderate level of 
distress.  The examiner noted that although the veteran 
desired friendship, he was distrustful of others and 
sabotaged relationships when they got close.  The veteran was 
lonely, socially isolated, and had recently moved.  The GAF 
score was 55.    

In an addendum, dated in May 2006, the examiner reported that 
the veteran's depressive disorder was moderate in severity.  
According to the examiner, because of the veteran's panic 
attacks and self-mutilation on occasion, the disorder could 
become more serious at times.  The examiner assigned a 
separate GAF score of 51 for major depressive disorder. 

VA records from August 2005 to July 2006 show that the 
veteran was seen several times and the GAF scores ranged from 
55 to 68.  In June 2006, the veteran stated that he had 
graduated from school, but he had not yet found a job.  The 
veteran stated that he was stressed due to his unemployment.  
He admitted to recent suicidal ideations, but denied any 
current suicidal ideation, plan, or intent.  The veteran 
stated that he had been making an attempt to not act 
impulsively and to remain in touch with his thoughts and 
feelings.  He reported that he had made an effort to go out 
with friends over the week-end and to spend time with family, 
which proved helpful.  The examiner indicated that the 
veteran remained insightful about what needed to be done to 
avoid falling into past destructive patterns.  On mental 
status evaluation, the veteran's mood was sad and his affect 
was flat.  The veteran's judgment was appropriate and his 
interpersonal attitude was tense.  Insight was moderate.  He 
was alert and oriented.  The GAF score was 68.    

Analysis

The RO has assigned a 30 percent rating under Diagnostic 
Codes 9434-9411. 
As the veteran has taken issue with the initial rating 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found.  See Fenderson, 12 Vet. App. at 119, 126-27.  

Under Diagnostic Codes 9434 for major depressive disorder and 
Diagnostic Code 9411 for PTSD, the criteria for a 30 percent 
rating are the same: Occupational and social impairment with 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to 


such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events). 

The criteria for the next higher rating, 50 percent rating, 
are also the same: occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.    

The evidence shows that the veteran's symptoms include sleep 
disturbance, anxiety and depression.  While the social worker 
in February 2004 reported that the veteran had presented with 
a flattened affect and the veteran testified about having 
panic attacks three to four times a week, the veteran does 
not have a circumstantial, circumlocutory, or stereotyped 
speech, difficulty in understanding complex commands, or 
impairment of short- or long-term memory to the point that he 
can only remember highly learned material or forgets to 
complete tasks.  The veteran's depression does not impair his 
judgment or abstract thinking, or result in difficulty in 
establishing and maintaining effective work and social 
relationships to the degree contemplated by the 50 percent 
rating.  Although the veteran complained that he had 
difficulty understanding complicated college assignments and 
that he would forget to complete his homework assignments, 
nevertheless, the veteran successfully completed his college 
courses to earn two degrees. 

The record also shows that the veteran has had good insight 
into his illness and good judgment.  Furthermore, the veteran 
is close to his parents, brothers, and his daughter, and 
although he has problems socializing, he reported that he was 
able to socialize within the school environment.  



While the veteran stated that he was unemployed, he was 
seeking employment.  As for the GAF scores, except for one 
isolated score of 40 in 2001, the scores were consistently in 
the range of 51 and above, which equates to moderate 
difficulty in social, occupational, or school functioning.  
And the most recent GAF score was 68 in June 2006, which 
equates to some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.      

As for suiciadal ideation, the veteran's last psychiatric 
hospitalization for a suicide attempt was in service.  
Subsequent to service, the veteran has had no further suicide 
attempts, although there are notations of self-mutilation.   

Reconciling the various reports into a consistent disability 
picture, one element of the present disability emerges, that 
is, over time, from 2001 and currently, there has been little 
change in the psychiatric symptomatology.

Under Diagnostic Code 9434, the documented symptoms anxiety 
and sleep disturbance are indicative of the criteria for a 30 
percent rating.  In the absence of symptoms meeting the 
criteria for a 50 percent rating, such as circumstantial or 
stereotyped speech, short or long term memory impairment, 
impaired judgment or abstract thinking, the disability 
picture does not more nearly approximate or equate to the 
criteria for a 50 percent rating.

Although the record reveals suicidal ideation, panic attacks, 
and flattened affect, the overall effect of the symptoms have 
been that no VA examiner has described the veteran's level of 
occupational and social impairment as more than moderate as 
evidenced by GAF scores in the range of 51 and above with one 
exception in 2001..

As for symptoms associated with the diagnosis of post-
traumatic stress disorder such as nightmares and intrusive 
thoughts, these symptoms are not the equivalent to the level 
of reduced reliability and productivity required for a 50 
percent rating. Again, no VA examiner has concluded that the 
veteran's level of occupational and 


social impairment due to post-traumatic stress disorder is 
more than moderate in degree as evidenced by GAF scores in 
the range of 51 or above with once exception in 2001. 

Although the veteran has had difficulty in social 
relationships, he has established and maintained social 
relationships with his immediate family and his daughter. 

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent and at no time during the appeal period was there an 
increase in severity to warrant a staged rating.


ORDER

An initial compensable rating for hypertension is denied.  

An initial rating higher than 30 percent for major depressive 
disorder with post-traumatic stress disorder is denied.  



____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


